         Case 1:17-cv-06493-RJS Document 54 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKILAH HUGHES,

                              Plaintiff

               v.                                                 17 CV 6493 (RJS)

CARL BENJAMIN,
a/k/a Sargon of Akkad, et al.,

                              Defendants.


                   [PROPOSED] JUDGMENT FOR ATTORNEY’S FEES
       Defendant having moved to dismiss all of Plaintiff’s claims with prejudice, and the

matter having come before the Honorable Richard J. Sullivan, United States Circuit Judge

(sitting by designation), and the Court, on February 3, 2020 having rendered its Opinion and

Order, (ECF Doc. 39), granting Defendant’s motion and dismissing all of Plaintiffs claims

with prejudice, and respectfully directing the Clerk of Court to close the case, (id. at 10); and

       Defendant having moved for an award of attorneys’ fees and costs, and the Court, on

August 5, 2020 having rendered its Opinion and Order, (ECF Doc. 52), granting Defendant’s

motion and awarding $38,785.35 in attorneys’ fees and $126.54 in costs, it is


       ORDERED, ADJUDGED AND DECREED that Judgment is in favor of Defendant

Carl Benjamin and against Plaintiff Akilah Hughes for $38,911.89, for which sum let

execution issue.

                                                     SO ORDERED:


 Dated: __________________________                   __________________________________
        New York, New York
